Title: The King’s Answer to the American Commissioners, 13 January 1777
From: Vergennes, Charles Gravier, comte de
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Vergennes had required time to consider the commissioners’ propositions in their letter of January 5, but discussion of them began almost immediately in the highest circle of government. On the 7th some one, presumably at Versailles, wrote a longwinded memorandum on the crisis that confronted France. The hand cannot be identified, and the author spoke of himself as a private citizen; but the position he took was at bottom remarkably similar to Vergennes’, and he appears to have been writing for the eyes of the King and his advisers. The United States had two alternatives, the author argued, either to obtain effective French assistance or to offer Britain, in return for recognition of American independence, a military alliance for conquering the French West Indies; if Versailles did assist, the British would be ousted from the Caribbean and lose half their power, which France would gain.On the 8th the King and Maurepas saw a condensed version of the commissioners’ letter.At about the same time Vergennes made two drafts in his own hand of what became this reply; the second draft was presented to Louis on the 9th, in Maurepas’ presence, and received royal approval.Gérard then made a copy with insignificant changes, the text printed here. It in turn was approved, and four days later was read to the commissioners.
The anonymous memorandum of the 7th and the réponse verbale of the 9th reflect the dilemma in which the court found itself. Policy dictated avoiding a war for which the navy was not yet ready, but also avoiding an American rapprochement with Britain that would be disastrous for France. The memorandum emphasized the second point, and the gains to be won by direct involvement. The réponse verbale was more cautious: it renounced such involvement for the moment but only for the moment (“ce qui semble encore eloigné peut se raprocher”), and it ended with a promise of further “secours secrets.” Although these were too secret to be put on paper, even a paper to be read aloud, Gérard explained the meaning; and what he told the commissioners accounts for the enthusiasm of their reply the next day.
  
    January 13, 1777
Reponse verbale aux Deputés du Congrés des Etats unis de l’Amerique septentrionale
Il a eté rendu compte au Roi du contenu du memoire de Messieurs les Deputés du Congrés de l’amerique.
Sa Majesté souhaiteroit que les circonstances lui permissent de se desaisir d’une partie de ses vaisseaux. Elle en feroit volontiers le sacrifice gratuit; mais elles exigent plutot que Sa Majesté s’attache à augmenter la masse de ses forces navales et c’est ce dont elle est occupee. On doit considerer d’ailleurs que l’envoi de 8. vaisseaux sur les parages de l’amerique n’y changeroient pas la face des affaires. Aussi puissament armés que les anglois le sont en Europe, ils envoyeroient bientot une escadre bien superieure qui reduiroit l’autre à l’inaction. La france en se pretant à cette requisition se compromettroit donc ouvertement sans qu’il en resultat aucun avantage pour la partie qu’Elle auroit voulu assister. Il ne faut pas se tromper; un secours ostensible est un motif legitime de guerre pour la nation contre laquelle il est administré.
Les memes raisons qui militent contre le pret des vaisseaux, s’opposent egalement à la concession des convois. Ceux-ci doivent etre la consequence et non pas le preliminaire de la guerre. Il seroit contraire a la dignité et à la justice d’une grande puissance d’y tendre par des moyens detournés. C’est par le sentiment et la necessité de ses grands interrets qu’elle peut et doit y etre conduite. Ce qui semble encore eloigné peut se raprocher; mais on ne peut anticiper sur le cours des evenemens. Il faut les attendre et se tenir en mesure d’en profiter. Ce sera le moment de s’entendre et de mettre des fondemens solides à une union, dont le desir est deja subsistant et qu’il sera d’autant plus facile de rendre indisoluble qu’il n’existe aucune vue de la part de la france et de l’espagne qui puissent froisser les interets des provinces unies et exciter leur jalousie ou leur causer des inquietudes.
La france et l’espagne faisant jouir les americains de toutes les facilités qu’elles accordent dans leurs ports aux nations amies font suffisament connoitre leur facon de penser pour les provinces unies. Que pourroit on exiger de plus d’elles? Ce n’est pas une guerre embarquée legerement qui pourroit former un point de reunion solide. Ce seroit plutot s’ecarter de l’objet qu’on doit se proposer respectivement et qui peut resulter du cours naturel des evenemens.
La france ne gene point les americains dans l’extraction des resources qu’ils peuvent se procurer par le commerce mais elle leur recommande de se conformer de leur part à toutes les regles prescrites sur le sens precis et rigoureux des Traités, auxquels le Roi ne veut point etre le premier à contrevenir. Il n’est pas possible d’entrer dans le detail des diverses fournitures dont on peut avoir besoin, mais Sa Majesté voulant marquer sa bienveillance et sa bonne volonté aux provinces unies, elle leur destine des secours secrets propres à etendre leur credit et à faciliter leurs achats.
Au bas est ecrit de la main du Roi approuvé.
   
Notation: Presenté au Roi en presence de M. le C. de Maurepas le 9. Janvier 1777. et aux dits Deputés par le Sieur Gerard le 13.
